Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites “a database storing values of the at least one fault pattern signal “. It is clear that the claimed database is directed to mere information in the form of data and thus does not fall within at least one of the four categories (process, machine, manufacture, or composition of matter). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the current specification, the steps for generating the at least one fault pattern signal are not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention because of the following reasons:
1)  	the first step of using values characterizing a state of a power supply system as measurable variables specific to the power supply system is not clearly explained in the specification. (i.e., what are the values characterizing a state of the power supply system? and what are the states of the power supply system? and what step is performed here? Is this step referring to simulating a fault pattern y in Fig. 1?). 
2)	the second step of determining values for the measurable variables specific to the power supply system via a model is not clearly explained in the specification (i.e., what values are determined? How are the values determined? Are those determined values for the measurable variables the same as the measurable variables claimed in the first step?)
3)	the step of generating the at least one fault pattern signal by forming differences between the values characterizing a state and the values for the measurable variables at various times is not clearly explained in the specification (i.e., how to generate a fault pattern signal by obtaining a difference between two values?).
4)	the step of “identifying fault pattern signal with a minimum among a plurality of measures of an absolute magnitude of values of the plurality of fault pattern signals” is unclear as to how to identifying a fault pattern (i.e., is the fault pattern signal identified by a minimum value of the absolute magnitude value? Or the minimum measure? What are some examples of the measures?).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5, the recitation “using values characterizing a state of the power supply system as measurable variables specific to the power supply system” is unclear as to what exact step is being claimed (i.e., what are the values that characterize a state of the power supply system? What are the states of the power supply system? and how to perform the step of using the values as a measurable variable?).
In claim 1, lines 6 and 7, the recitation “determining values for the measurable variables specific to the power supply system via a model” is unclear (i.e., what values are determined? How are the values determined? Are those determined values for the measurable variables the same as the measurable variables claimed in the first step?).
In claim 1, lines 10-12, the recitation “setting the unknown system-specific variables in accordance with a fault-free functioning power supply system” is unclear as to what exact step is performed. 
In claim 1, lines 13-15, the recitation “generating the at least one fault pattern signal …by forming differences between the values characterizing a state and the values for the measurable variables” is unclear (i.e., how to generate a fault pattern signal by obtaining a difference between two values?). 
In claims 4 and 15, the recitation “wherein the determining for the measurable variables specific to the power supply system includes determining values characterizing respective states of the power supply system” is unclear as to whether the step of determining the measurable variable (i.e., the second step of claim 1) is the same as the step of determining values characterizing states of the power supply system (i.e., the first step of claim 1). 
In claims 7 and 18, the recitation “the values characterizing a state of the power supply system are provided by corresponding measured values” is unclear (i.e., what are the corresponding measured values? Is it the same as the values of the measurable variables in claim 1?). Also, according to claim 1, a first step of the method includes using values characterizing a state of the power supply system as measurable variables specific to the power supply system. This contradict the recitation claimed in claims 7 and 18, since claims 7 and 18 state that the value characterizing a state of the power supply system are provided by corresponding measured values. 
In claim 7, the recitation “the values of the unknown system-specific variables are determined in accordance with a fault in the power supply system” is unclear since it contradict with what is claimed in claim 1, or “setting the unknown system-specific variables in accordance with a fault-free functioning power supply system”. 
In claims 8 and 19, the recitation “identifying …a fault pattern signal with a minimum among a plurality of measures of an absolute magnitude of values of the plurality of fault pattern signals” is unclear as to how to identifying a fault pattern (i.e., is the fault pattern signal identified by a minimum value of the absolute magnitude value? Or the minimum measure? What are some examples of the measures?). 
In claim 9, line 3, the recitation “using measured values for variables specific to the power supply system” is unclear (i.e., what are the measured values? Are those measured values the same as the values for the variables specific to the power supply system claimed later in the claim?).
Claim 11 is the system claim of claim 1.  Claim 11 is rejected for the same reasons as stated above for the rejection of claim 1. 
In claim 14, the recitation “wherein the model is based on the known system-specific input variable” is unclear (i.e., how is the model based on the known variable? How does this recitation further limit the claim?). 
Claims 2, 3, 5,6, 8, 10, 12-13 and 16-19 are rejected because of their dependency upon the rejected independent claims (claims 1 and 11). 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Reynaud et al. (U. S. Patent 2013/0124119) discloses a fault location on a power line section wherein simulated reflection signals are compared with the measured reflection signal. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867